Citation Nr: 1128523	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-22 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to July 1946.  He died in July 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, and for the reasons set forth below, the appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand of the appellant's claim is necessary.  Specifically, the RO/AMC has not substantially complied with the Board's prior July 2010 remand.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary and that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although the agency of original jurisdiction is required to comply with remand orders, it is substantial compliance-not absolute compliance-that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").
Here, pursuant to July 2010 remand, the Veteran's claims file was referred in August 2010 to a VA medical professional, who provided a medical opinion stating, in essence, that the Veteran's service-connected posttraumatic stress disorder (PTSD), hearing loss, and tinnitus did not lead to the chronic hypertension which caused his kidney failure and, ultimately, his death.  However, in expressing this opinion, the medical professional did not specifically discuss the positive private medical opinions of record, as instructed in the July 2010 Board remand.  Further, the medical professional failed to provide a clear opinion regarding the etiology of the Veteran's hypertension and kidney disease, to include whether such disorders were related to the Veteran's active service.  As substantial compliance with the Board's prior remand directives has not been shown, unfortunately, a supplemental opinion is necessary.  Dyment, 13 Vet. App. at 146-47.  

Furthermore, the Board notes that the March 2011 supplemental statement of the case (SSOC) did not address the accrued benefits aspect of the appellant's claim.  As substantial compliance with the Board's July 2010 remand directives has not been shown, another remand is necessary to accord the agency of original jurisdiction an opportunity to provide to the appellant a new SSOC, which includes a discussion of the reason(s) for the denial of the accrued benefits aspect of her appeal (as directed by the Board in its prior July 2010 remand).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran's claims file to a VA cardiologist to determine the etiology of the factors that caused the Veteran's death.  The claims folder must be provided to the examiner and review of pertinent documents therein should be reflected in the completed report.
Inform the examiner that, during the Veteran's lifetime, service connection was in effect for bilateral hearing loss, tinnitus and PTSD and that, according to the death certificate, the Veteran died in July 2007 from chronic kidney disease due to, or a consequence of, hypertension.  The reviewer should render an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's service-connected PTSD, hearing loss, and/or tinnitus led to his hypertension.  In rendering this opinion, the examiner should address the three private medical opinions linking the Veteran's PTSD to his hypertension.  See S.E.N., M.D.'s October 2007 letter; D.L.S., M.D.'s November 2008 letter; and P.C.F., M.D.'s November 2008 letter.  

The examiner should also provide an opinion as to whether it is as likely as not that the Veteran's hypertension and/or chronic kidney disease was/were etiologically linked to his active duty service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a claim is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A detailed rationale, including pertinent findings from the record, should be provided for all opinion(s) provided. If any opinion cannot be provided without resort to speculation, the examiner should so state and indicate why such an opinion would require speculation.  

2.  Readjudicate the issues on appeal.  If the decisions remain adverse to the appellant, provide her and her representative an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, the applicable law and regulations considered pertinent to the issues on appeal, and a discussion of reasons for the denial of both the cause of death and accrued benefit aspects of her appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

